DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites:
“A computer-implemented method comprising:
identifying, by a computing device, historical data;
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data;
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies;
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency; and
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency.”

The limitation of identifying historical data, forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data, determining that the selecting the usage data forecasted for the first frequency of the at least two frequencies, predicting future usage of an item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationship/modeling, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance dependent claims 2-7 reciting modeling/matrix for usage data forecasting/predicting.  Accordingly, the claim recites an abstract idea.   

This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of identifying, forecasting, determining, selecting, and predicting such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to modeling amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claim is not patent eligible.

Similarly, independent claims 8 and 15 are directed to a computer program product and a computing system, respectively, being used to carry out the computer-implemented method as cited in claim 1.  Accordingly, the claims recite an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to modeling amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claims are not patent eligible.


Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Automated Storage Tiering Using Markov Chain Correlation Based Clustering”, Alshawabkeh et al. (referred hereafter Alshawabkeh et al.).
Referring to claim 1, Alshawabkeh et al. disclose a computer-implemented method (Abstract) comprising:
identifying, by a computing device, historical data (e.g., historic workload trace L, representing as D x T matrix X – equations 1-2: page 393-394, A. Storage Data section);
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (pages 394, C. States Definitions section; D. Threshold Mechanism section);
pages 394-395, E. Transition Probability Matrix section, Equations 7-9);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section); and
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section). 
As to claim 8, Alshawabkeh et al. disclose a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Abstract) comprising:
identifying historical data (e.g., historic workload trace L, representing as D x T matrix X – equations 1-2: page 393-394, A. Storage Data section);
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (pages 394, C. States Definitions section; D. Threshold Mechanism section);
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies (pages 394-395, E. Transition Probability Matrix section, Equations 7-9);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section); and
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section). 
Abstract) comprising:
identifying historical data (e.g., historic workload trace L, representing as D x T matrix X – equations 1-2: page 393-394, A. Storage Data section);
forecasting usage data for at least two frequencies of a plurality of frequencies associated with the historical data based upon, at least in part, the historical data (pages 394, C. States Definitions section; D. Threshold Mechanism section);
determining that the usage data is forecasted more accurately for a first frequency of the at least two frequencies than for a second frequency of the at least two frequencies (pages 394-395, E. Transition Probability Matrix section, Equations 7-9);
selecting the usage data forecasted for the first frequency of the at least two frequencies based upon, at least in part, determining that the usage data is forecasted more accurately for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section); and
predicting future usage of an item based upon, at least in part, the usage data forecasted for the first frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section). 
As to claims 2, 9, and 16, Alshawabkeh et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein the plurality of frequencies includes at least one of daily, weekly, and monthly (page 395, IV. Results and Analysis: lines 1-7; Table I). 
Referring to claims 3, 10, and 17, Alshawabkeh et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes running a model on the historical data for at least the first frequency and the second frequency (page 395, F. Markov Chain Clustering (MCC) Model section, Algorithm 1 section). 
Abstract), wherein the model includes a Seasonality Trend using Loess (STL) model (pages 395-397, IV. Results and Analysis section; Figures 1-4; Table I). 
Referring to claims 5, 12, and 19, Alshawabkeh et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes quantifying performance of the model using a precision matrix (e.g., equation 12 – pages 395-397, B. Performance Results section; Figures 1-4; Table I). 
As to claims 6, 13, and 20, Alshawabkeh et al. disclose a computer-implemented method/computer program product/computing system (Abstract), wherein determining that the usage data is forecasted more accurately for the first frequency includes providing an upper bound and a lower bound with a mean forecast for at least the first frequency and the second frequency (e.g., thresholds Theta_1 and Theta_2 – Figure 2/LClust, MClust, HClust – Figure 4; pages 395-397, B. Performance Results section; Figures 1-4; Table I). 
Referring to claims 7, and 14, Alshawabkeh et al. disclose a computer-implemented method/computer program product (Abstract), wherein the precision matrix includes a Mean Absolute Percentage Error (MAPE) (e.g., equation 12 – pages 395-397, B. Performance Results section; Figures 1-4; Table I). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864